 


114 HR 4907 IH: Grow Philanthropy Act of 2016
U.S. House of Representatives
2016-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 4907 
IN THE HOUSE OF REPRESENTATIVES 
 
April 12, 2016 
Mr. Holding (for himself, Mr. Tiberi, Mr. Nunes, Mr. Paulsen, Mr. Kelly of Pennsylvania, and Mr. Gene Green of Texas) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow tax-free distributions from individual retirement plans to donor-advised funds. 
 
 
1.Short titleThis Act may be cited as the Grow Philanthropy Act of 2016. 2.Tax-free distributions from individual retirement plans to donor-advised funds (a)In generalSection 408(d)(8)(B)(i) of the Internal Revenue Code of 1986 is amended by striking or any fund or account described in section 4966(d)(2). 
(b)Effective dateThe amendment made by this section shall apply to distributions made in taxable years beginning after December 31, 2016.  